Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00826-CV

                   IN THE INTEREST OF K.N.J., ET AL., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01058
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is a parental termination appeal in which appellant filed a notice of appeal asserting
she is appealing the order of termination “heard on October 17, 2018.” The clerk’s record,
however, did not contain a copy of a signed order terminating appellant’s parental rights. Thus,
on December 4, 2018, we ordered appellant to show cause in writing why this appeal should not
be dismissed for lack of jurisdiction based on the absence of an appealable order or judgment.
Thereafter, on December 21, 2018, the trial court clerk filed a supplemental clerk’s record
containing an Order of Termination signed by the trial court on December 20, 2018.
Accordingly, we ORDER appellant’s brief be filed on or before January 29, 2019.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court